Prospectus Supplement No. 3 to Prospectus dated September 20, 2006 Registration No. 333-135376 Filed pursuant to Rule 424(b)(3) PIEDMONT MINING COMPANY Supplement No. 3 To Prospectus Dated September 20, 2006 This Prospectus Supplement supplements our Prospectus dated September 20, 2006, and our Prospectus Supplement No. 1 dated November 16, 2006 and filed with the Securities and Exchange Commission on November 17, 2006, and our Prospectus Supplement No. 2 dated May 25, 2007 and filed with the Securities and Exchange Commission on May 29, 2006, (collectively, the “Prospectus”) relating to the sale of up to 8,137,560 shares of our common stock, no par value, (“Common Stock”) by the Selling Stockholders listed under “Selling Stockholders” on page 14 of the Prospectus. This Prospectus also covers the sale of 4,693,667 shares of our Common Stock by the Selling Stockholders upon the exercise of outstanding warrants.This Prospectus Supplement No.3 includes: (i) the attached Current Report on Form 8-K for July 20, 2007, as filed with the Securities and Exchange Commission on July 26, 2007; and (ii) the attached Quarterly Report on Form 10-QSB for the quarter ended June 30, 2007 as filed with the Securities and Exchange Commission on August 14, 2007. We encourage you to read this Supplement carefully with the Prospectus. Our Common Stock is not traded on any national securities exchange or on a NASDAQ Stock Market. Our Common Stock trades on the Pink Sheets’ Electronic Quotation System, under the symbol “PIED” or “PIED.PK.” On August 14, 2007, the last reported sale price for our Common Stock was $0.22. There is no public market for the warrants. Investing in our common stock involves certain risks and uncertainties. See “Risk Factors” beginning on page 5 of the Prospectus and the risk factors included in our Annual Report on Form 10-KSB for the year ended December 31, 2006. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is August 15, 2007. 1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-135376 PIEDMONT MINING COMPANY, INC. (Exact Name of Registrant as Specified in Its Charter) North Carolina (State or Other Jurisdiction Of Incorporation or Organization) 56-1378516 (I.R.S. Employer Identification Number) 18124 Wedge Parkway, Suite 214 Reno, Nevada (Address of Principal Executive Offices) 89511 (Zip Code) Registrant’s telephone number, including area code (212) 734-9848 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As of April 30, 2007 there were 54,613,660 outstanding shares of the issuer’s common stock. Transitional Small Business Disclosure Format (Check one): Yes ¨No x PIEDMONT MINING COMPANY, INC. FORM 10-QSB INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Loss for the Three Months Ended March 31, 2007 and 2006 (unaudited) 4 Consolidated Statements of Stockholders’ Deficiency For the Three Months Ended March 31, 2007 (unaudited) and For the Year Ended December 31, 2006 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006(unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 20 Item 3. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signature Page 27 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS March 31, December 31, 2007 2006 (unaudited) $ $ CURRENT ASSETS Cash and cash equivalents 1,696 17,222 Prepaid expenses and other 13,423 27,682 Total current assets 15,119 44,904 MINERAL PROPERTIES (Note 3) 177,167 177,167 PROPERTY AND EQUIPMENT (Note 4) 1,061 1,527 Total Assets 193,347 223,598 CURRENT LIABILITIES Accounts payable and accrued liabilities 157,528 116,341 Due to related parties (Note 5) 190,600 136,728 Total current liabilities 348,128 253,069 STOCKHOLDERS’ DEFICIENCY Capital Stock (Note 6) Authorized: - - 25,000,000 Preferred stock $1.00 par value 100,000,000 Common stock no par value Common stock issued and outstanding:54,613,660 common (2006 - 54,063,660) 14,273,719 14,189,969 Additional paid-in capital 579,807 494,442 Accumulated deficit (12,564,287 ) (12,564,287 ) Deficit accumulated during exploration stage (2,444,020 ) (2,149,595 ) Total stockholders’ deficiency (154,781 ) (29,471 ) Total liabilities and stockholders’ deficiency 193,347 223,598 The accompanying notes are an integral part of these financial statements. 3 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF LOSS (unaudited) Three Months Ended March 31, For the Period from January 1, 2002 (inception) to March 31, 2007 2006 2007 $ $ $ EXPENSES Exploration, geological and geophysical costs and property research and development 83,469 23,205 970,423 Management fees 115,365 32,300 403,536 Professional fees 60,232 9,693 431,204 General and administrative 34,156 19,454 415,150 Depreciation expense 465 250 144,032 LOSS BEFORE OTHER ITEMS (293,687 ) (84,902 ) (2,364,345 ) INTEREST INCOME 1 - 5,912 INTEREST EXPENSE (739 ) (771 ) (38,997 ) LOSS ON OTHER NON-OPERATING ACTIVITIES - - (46,590 ) (738 ) (771 ) (79,675 ) NET LOSS (294,425 ) (85,673 ) (2,444,020 ) BASIC AND DILUTED NET LOSS PER SHARE (0.006 ) (0.002 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED 51,607,068 45,902,852 The accompanying notes are an integral part of these financial statements. 4 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIENCY (unaudited) Common Stock Additional Paid-in Accumulated Deficit Accumulated During Exploration Total Stockholders’ Shares Amount Capital Deficit Stage Deficit $ Balance, December 31, 2005 43,958,041 12,820,971 371,075 (12,564,287 ) (1,008,983 ) (381,224 ) Sales of common stock, net of issuance costs 10,062,141 1,358,998 - - - 1,358,998 Common shares issued pursuant to mineral property option agreements 43,478 10,000 - - - 10,000 Stock-based management fees - - 123,367 - - 123,367 Net loss - (1,140,612 ) (1,140,612 Balance, December 31, 2006 54,063,660 14,189,969 494,442 (12,564,287 ) (2,149,595 ) (29,471 ) Sales of common stock 550,000 83,750 - - - 83,750 Stock-based management fees - - 85,365 - - 85,365 Net loss - (294,425 ) (294,425 ) Balance, March 31, 2007 54,613,660 14,273,719 579,807 (12,564,287 ) (2,444,020 ) (154,781 ) The accompanying notes are an integral part of these financial statements. 5 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, For the Period from January 1, 2002 (inception) toMarch 31, 2007 2006 2007 $ $ $ CASH FLOWS FROM OPERATING ACTIVITIES Net loss (294,425 ) (85,673 ) (2,444,020 ) Adjustments to reconcile net loss to net cash from operating activities: Stock based compensation 84,365 14,800 208,732 Depreciation 465 250 144,032 Gain (loss) on other non-operating activities - - (21,000 ) Changes in operating assets and liabilities: Prepaid expenses and other (14,260 ) 7,954 (10,473 ) Accounts payable and accrued liabilities 86,059 (112,524 ) 299,672 NET CASH FLOWS USED IN OPERATING ACTIVITIES (108,276 ) (175,193 ) (1,823,057 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares for cash, net of issuance costs 83,750 289,750 1,587,748 Convertible notes - (27,000 ) 291,145 Related party advances (repayments) 9,000 (9,950 ) (5,005 ) NET CASH FLOWS FROM FINANCING ACTIVITIES 92,750 252,800 1,873,888 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - - (4,290 ) Proceeds from non-operating activities - - 97,125 Payments made on exploration projects - (25,000 ) (142,667 ) NET CASH FLOWS USED IN INVESTING ACTIVITIES - (25,000 ) (49,832 ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (15,526 ) 52,607 999 CASH AND CASH EQUIVALENTS, BEGINNING 17,222 400 697 CASHAND CASH EQUIVALENTS, END 1,696 53,007 1,696 SUPPLEMENTAL CASH FLOW INFORMATION AND NON-CASH INVESTING AND FINANCING ACTIVITIES (Note 9) The accompanying notes are an integral part of these financial statements. 6 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 1: NATURE OF OPERATIONS Piedmont Mining Company, Inc. (the Company) was formed in 1983 under the laws of North Carolina, USA. However, significant changes to the Company’s business and operations occurred from 1983 to 2002. The Company is currently in the exploration stage, which is characterized by significant expenditures for the examination and development of exploration opportunities. As a result, under Statement of Financial Accounting Standards No. 7 (SFAS) Accounting and Reporting by Development Stage Enterprises, the Company re-established itself as an exploration stage company in 2003 and began reporting under exploration stage guidelines. The Company has entered into option and earn-in agreements on six (6) different exploration properties in the state of Nevada and may opt to acquire one, some or all of the properties that the Company currently leases pursuant to option agreements. Management’s plan is to conduct exploration for gold and silver at these properties to assess whether they possess economic deposits of gold and/or silver which could be recovered at a profit. The Company does not intend to build an exploration staff but rather to joint venture its projects with competent exploration groups who can manage the exploration activities with the Company’s funding. The Company’s focus for the foreseeable future will be on exploration of various existing mineral properties and exploration of new properties. Since April 2005, The Company has entered into mineral leases, directly and under options, for the purpose of exploring for economic deposits of gold and silver in the State of Nevada. In April 2006 the Company commenced exploration on the Trinity Silver Project in Pershing County, Nevada. (Note 3) Going Concern These financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America with the on-going assumption applicable to a going concern which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business The Company is in the exploration stage and to date has not yet generated any net revenues or cash flow from its re-established operations. This creates an uncertainty as to how the Company will fund its operations and maintain sufficient cash flow to operate as a going concern. These financial statements do not reflect any adjustments to the carrying values of assets that might result from the outcome of this uncertainty. The Company intends to fund its ongoing operations by way of private placements of its securities as may be required. Since 2002, private placements of stock with warrants and the exercise of some of those warrants have resulted in total cash proceeds of $1,587.748 through March 31, 2007. Management believes these efforts will contribute toward funding the Company’s activities until appropriate levels of funding can be arranged and/or revenue can be earned from the properties either through production or sale. The Company’s ability to meet its cash requirements in the next year is dependent upon its continuing to obtain financing and satisfying certain obligations, such as compensating its officers and consultants either through monetary means or grant of stock options. If this is not achieved, there is substantial doubt the Company may be able to continue as a going concern. (Refer to Note 10) Unaudited Interim Financial Statements The accompanying unaudited interim consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB of Regulation S-B. They may not include all information and footnotes required by United States generally accepted accounting principles for complete financial statement disclosure. However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the financial statements for the year ended December 31, 2006, included in the Company’s Form 10-KSB filed with the Securities and Exchange Commission. The unaudited interim consolidated financial statements should be read in conjunction with those financial statements included in the Form 10-KSB. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. 7 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These financial statements are presented in United States dollars and have been prepared in accordance with accounting principals generally accepted in the United States of America. Basis of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, NetColony, LLC and Piedmont Gold Company, Inc. Neither subsidiary has material operations, tangible assets or liabilities. All significant intercompany accounts and transactions, if any, have been eliminated in consolidation. Cash and Cash Equivalents The Company considers all highly liquid instruments with an original maturity of three months or less at the time of issuance to be cash equivalents. Comparative figures Certain comparative figures have been reclassified in order to conform to the current year’s financial statement presentation. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. Significant areas requiring management’s estimates and assumptions are determining the fair value of shares of common stock, convertible debentures and financial instruments. Other areas requiring estimates include deferred tax balances, valuation allowances, allocations of expenditures to mineral property interests and asset impairment tests. Mineral Property Costs The Company is primarily engaged in the acquisition, exploration and development of mineral properties. Pursuant to Emerging Issues Task Force (EITF) 04-02, mineral rights are capitalized at cost. This includes lease payments under exploration agreements. The projects are assessed for write-off when facts and circumstances indicate their carrying values exceed the recoverable values, such as failure to discover mineable ore. If a mineable ore body is found, these costs will be amortized when production begins using a units-of-production method. These costs are recorded to exploration projects on the consolidated balance sheets. Other exploration, geological costs and research and development costs are expensed as incurred. Mineral property acquisition costs are capitalized when management has determined that probable future benefits consisting of a contribution to future cash inflows have been identified and adequate financial resources are available or are expected to be available as required to meet the terms of property acquisition and budgeted exploration and development expenditures. Mineral property acquisition costs are expensed as incurred if the criteria for capitalization are not met. In the event that mineral property acquisition costs are paid or settled with Company shares, those shares are valued at market at the time the shares are issued. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves and pre-feasibility, the costs incurred to develop such property to production are capitalized. Estimated future removal and site restoration costs, when determinable are provided over the life of proven reserves on a units-of-production basis. Costs, which include production equipment removal and environmental remediation, are estimated each period by management based on current regulations, actual expenses incurred, and technology and industry standards. Any charge is included in exploration expense or the provision for depletion and depreciation during the period and the actual restoration expenditures are charged to the accumulated provision amounts as incurred. As of the date of these financial statements, all of the Company’s exploration costs have been expensed. 8 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Mineral Property Costs (continued) To date the Company has not established any proven or probable reserves on its mineral properties. Asset Retirement Obligations The Company has adopted the provisions of SFAS No. 143 "Accounting for Asset Retirement Obligations," which establishes standards for the initial measurement and subsequent accounting for obligations associated with the sale, abandonment or other disposal of long-lived tangible assets. The adoption of this standard has had no effect on the Company's financial position or results of operations. To December 31, 2006 any potential costs relating to the ultimate disposition of the Company's mineral property interests are not determinable. Impairment of Long-Lived Assets The Company reviews property and equipment and certain identifiable intangibles, excluding goodwill, for impairment in accordance with SFAS No. 144, Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to Be Disposed Of. Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate the carrying amount of an asset may not be recoverable. Recoverability of these assets is measured by comparison of its carrying amount to future undiscounted cash flows the assets are expected to generate. If property, plant, and equipment and certain identifiable intangibles are considered to be impaired, the impairment to be recognized equals the amount by which the carrying value of the assets exceeds fair market value. For the three months ended March 31, 2007 and the fiscal year ended December 31, 2006, the Company had no material impairment of its long-lived assets. Financial Instruments The fair values of cash and cash equivalents, accounts payable and accrued liabilities and amounts due to related parties were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. The fair value of the Company’s net smelter royalty obligations (refer to Note 3) is not determinable at the current stage of the Company’s exploration program. Accordingly, no value has been assigned by management. The Company’s operations and financing activities are conducted primarily in United States dollars, and as a result the Company is not subject to significant exposure to market risks from changes in foreign currency rates. Management has determined that the Company is not exposed to significant credit risk. Loss per Common Share Basic loss per share (“LPS”) includes no dilution and is computed by dividing loss attributable to common stockholders by the weighted average number of common shares outstanding for the period. Diluted earnings per share reflects the potential dilution of securities that could share in the earnings (loss) of the Company. The common shares potentially issuable on exercise of stock options and warrants were not included in the calculation of weighted average number of shares outstanding because the effect would be anti-dilutive. Net loss used in determining basic LPS for the three months ended March 31, 2007 and 2006 was ($294,425) and ($85,673), respectively. The weighted average number of shares of common stock used in determining basic LPS for the three months ended March 31, 2007 and 2006 was 51,607,068 and 45,902,852, respectively. Foreign Currency Translation The financial statements are presented in United States dollars. In accordance with SFAS No. 52, “Foreign Currency Translation”, foreign denominated monetary assets and liabilities are translated to their United States dollar equivalents using foreign exchange rates which prevailed at the balance sheet date. Revenue and expenses are translated at average rates of exchange during the year. Related translation adjustments are reported as a separate component of stockholders’ equity, whereas gains or losses resulting from foreign currency transactions are included in results of operations. 9 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Income Taxes The Company follows the liability method of accounting for income taxes. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax balances. Deferred tax assets and liabilities are measured using enacted or substantially enacted tax rates expected to apply to the taxable income in the years in which those differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the date of enactment or substantive enactment. As at March 31, 2007, the Company had net operating loss carry forwards; however, due to the uncertainty of realization, the Company has provided a full valuation allowance for the potential deferred tax assets resulting from these losses carry forwards. Stock-Based Compensation On January 1, 2006, the Company adopted SFAS No. 123 (revised 2004) (SFAS No. 123R), Share-Based Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprise’s equity instruments or that may be settled by the issuance of such equity instruments. In January 2005, the Securities and Exchange Commission (SEC) issued Staff Accounting Bulletin (SAB) No. 107, which provides supplemental implementation guidance for SFAS No. 123R. SFAS No. 123R eliminates the ability to account for stock-based compensation transactions using the intrinsic value method under Accounting Principles Board (APB) Opinion No. 25, Accounting for Stock Issued to Employees, and instead generally requires that such transactions be accounted for using a fair-value-based method. The Company uses the Black-Scholes-Merton (“BSM”) option-pricing model to determine the fair-value of stock-based awards under SFAS No. 123R, consistent with that used for pro forma disclosures under SFAS No. 123, Accounting for Stock-Based Compensation. The Company has elected the modified prospective transition method as permitted by SFAS No. 123R and accordingly prior periods have not been restated to reflect the impact of SFAS No. 123R. The modified prospective transition method requires that stock-based compensation expense be recorded for all new and unvested stock options, restricted stock, restricted stock units, and employee stock purchase plan shares that are ultimately expected to vest as the requisite service is rendered beginning on January 1, 2006 the first day of the Company’s fiscal year 2006. Stock-based compensation expense for awards granted prior to January 1, 2006 is based on the grant date fair-value as determined under the pro forma provisions of SFAS No. 123. Prior to the adoption of SFAS No. 123R, the Company measured compensation expense for its employee stock-based compensation plans using the intrinsic value method prescribed by APB Opinion No. 25. The Company applied the disclosure provisions of SFAS No. 123 as amended by SFAS No. 148, Accounting for Stock-Based Compensation - Transition and Disclosure, as if the fair-value-based method had been applied in measuring compensation expense. Under APB Opinion No. 25, when the exercise price of the Company’s employee stock options was equal to the market price of the underlying stock on the date of the grant, no compensation expense was recognized. Property and Equipment Property and equipment is comprised of computer equipment which is recorded at cost and amortized over 3 years on a straight-line basis. Recent Accounting Pronouncements In December 2006, the FASB issued FSP EITF 00-19-02, Accounting for Registration Payment Arrangements (“FSP 00-19-2”) which addresses accounting for registration payment arrangements. FSP 00-19-2 specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies. FSP 00-19-2 further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with other applicable generally accepted accounting principles without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement. For registration payment arrangements and financial instruments subject to those arrangements that were entered into prior to the issuance of EITF 00-19-2, this guidance is effective for financial statements issued for fiscal years beginning after December 15, 2006 and interim periods within those fiscal years. The Company has determined the adoption of FSP 00-19-2 will not have a significant impact upon its financial position, results of operations or cash flows. 10 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Recent Accounting Pronouncements (continued) In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”. This Statement permits entities to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS No. 159 is effective for fiscal years beginning after November15, 2007. The Company is currently assessing the impact of SFAS No. 159 on its financial position and results of operations. NOTE 3: MINERAL PROPERTIES The Company entered into various property agreements during the years ended December 31, 2006 and 2005. These include the following: A. Antelope Ridge Project Under the terms of a Mining Lease with Option to Purchase dated April 26th, 2005 (the “Agreement”), the Company has entered into a Mining Lease with Option to Purchase on 50 claims in the Fish Creek Mining District, Eureka County, Nevada (the “Antelope Ridge Project”) for 10 years pursuant to the following terms: 1. Lease and option payments required: (a) initial consideration of $4,000 plus federal and county filing fees of $2,406 as well as payments to each of the two property owners of $3,000 cash and 50,000 shares of common stock; and a further payment to one of the owners, of $2,000 for additional claims location costs were made; (b) on April 26, 2006, payments to each of the owners of $5,000 cash and shares of common stock having a value of $5,000 were made; (c) on April 26, 2007, payments to each of the owners of $7,500 cash and shares of common stock having a value of $7,500 were made; and (d) on April 26, 2008 and each subsequent anniversary of the effective date, payments to each of the Owners of $10,000 cash and shares of common stock having a value of $10,000 as required. 2. The Company must expend the following sums on exploration and maintenance of the property during the first three years of the Agreement: (i) Year one - $20,000; (ii) Year two - $100,000; and (iii) Year three - $100,000. 3. The Company has the right to purchase the property for the sum of $1,000,000. All payments made to the owners pursuant to clause 1. above shall be applied to the purchase price. The purchase option must be exercised prior to the commencement of production from the property. 4. The property is subject to a 3% net smelter returns royalty (“NSR”) on production. 5. The Company may purchase (a) one-third of the reserved royalty (i.e. 1% NSR) for $1,000,000; and (b) a second one-third of the reserved royalty (i.e. 1% NSR) for an additional $4,000,000. 6. The Company may terminate this Agreement at any time on 60 days notice. As at March 31, 2007, the Company has made lease payments and option payments totaling $38,500 and has expensed $67,370 in exploration costs with respect to the Antelope Ridge Project. As at March 31, 2007, the option agreement is in good standing however, although the Company has completed all of the prescribed option payments and has met the first year expenditure requirements, both parties to the agreement have agreed to extend the year two expenditure requirements in order to provide the Company the opportunity to complete the first drill program. The completion of the first drill program is anticipated to occur once the snows have melted and a drill rig becomes available. Management currently estimates that the cost of this drill program is approximately $50,000 to $100,000 and expects to fund it with proceeds from the sale of common stock and warrants. B. Bullion Mountain Project Effective November 11, 2005, the Company entered into a ten year Mining Lease with Option to Purchase on 17 claims in Lander County, Nevada (the ‘Bullion Mountain Project’) pursuant to the following terms: 1. Lease payments required: a) On signing: $5,000 plus $2,274 for claims fees reimbursement have been paid b) First anniversary: $5,000 was paid c) Second anniversary: $10,000 d) Third anniversary and each anniversary thereafter: $15,000 11 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 3: MINERAL PROPERTIES (continued) B. Bullion Mountain Project (continued) 2.The Company must expend the following additional amounts in exploration and maintenance of the property during the first two years of the Agreement: a) By November 2006: $20,000 b) By November 2007: $50,000 3.The Company has the option to purchase this property at any time for $500,000, which must be exercised before production can commence. All lease, work requirement and property maintenance payments made up to this point would be deducted from the purchase price. 4.Upon exercise of the purchase option, the Company would be required to pay a 3% net smelter returns royalty on production from the property. 5.The Company has the right to terminate this agreement at any time by giving 60 days prior written notice. As at March 31, 2007, the Company has made lease payments totaling $10,000 and has expensed $21,200 in exploration costs. C. Dome-Hi-Ho Project Effective on April 26, 2005, the Company entered into a five year Exploration and Option to Enter Into a Joint Venture Agreement on 44 claims in Lander County, Nevada (the ‘Dome HiHo Project’), pursuant to the following terms: 1. Lease and option payments: a) On signing Letter of Intent April 2005: $10,000 was paid in cash b) On signing the Agreement August 2005: $21,000 was paid in cash, and $16,000 in 200,000 shares of common stock c) Lease payment August 2005: $5,000 was paid in cash d) Lease payment March 16, 2006: $10,000 was paid in cash e) Lease payment July 2006: $6,667 was paid in cash f) Lease payment March 2007 and each year thereafter:$10,000 in cash until the Company has either earned a 51% interest in the project or terminated the Agreement. The agreement was subsequently amended on April 3, 2006. The Company must elect by April 26, 2011 to exercise the underlying option on 20 of the claims by paying $200,000. 2. Required expenditures for exploration and property maintenance: a) First lease year: $180,000 b) Second lease year: $180,000 c) Third lease year: $400,000 d) Fourth lease year: $500,000 e)Fifth lease year: $540,000 3.Upon completing the above work requirements, the Company will have earned a 51% interest in the property and the project, at which point a joint venture will be formed with the Company as the operator. 4.The underlying purchase option on 20 of the claims was renegotiated in 2006. Accordingly, payments now required on the underlying purchase option are as follows: a) On signing the option amendment in April 2006: $10,000 b) On first anniversary of amendment in April 2007: $10,000 c) On second anniversary of amendment in April 2008: $20,000 d) Option exercise price by April 2009: $200,000, less above payments. 5.In addition, the Company is obligated to pay the underlying claims maintenance and property holding costs as well as annual rental payments under a pre-existing lease agreement with a third party. The term of this lease is twenty years, beginning July 21, 2003. The Company will therefore be required to pay the following lease amounts: a) 2007 $8,333 b) After the 2007 anniversary date, the annual rental amount will be increased based on the Consumer Price Index. 6.The Company would be required to pay royalties based on a graduated scale, ranging from 3.0% to 4.0% should production occur on the property. 12 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 3: MINERAL PROPERTIES (continued) C. Dome-Hi-Ho Project (continued) As at March 31, 2007, the Company has made lease and option payments totaling $98,667 and has expensed approximately $274,052 in exploration costs with respect to the Dome-Hi-Ho Project. Both parties to the agreement have extended the deadline for the second year expenditure requirement until the second drill program can be completed which is dependent upon the availability of a drill rig. Management currently estimates that the cost of this drill program is approximately $25,000 to $50,000 and expects to fund it with proceeds from the sale of common stock and warrants. D. Trinity Silver Project Effective on September 15, 2005, the Company entered into an Exploration and Development Agreement on the Trinity Silver Project (‘TSP’) in Pershing County, Nevada. The TSP consists of 40 claims, 1,280 acres of fee land and 2,560 acres of sub-leased fee land. Pursuant to the terms of the Agreement: 1. Lease and option payments required: a) On signing: $10,000 was paid. 2. Required expenditures for exploration and property maintenance: a) In year 1: $75,000 (completed). b) In year 2: $125,000 (completed). c) Prior to September 15, 2008: a total of $1,000,000 in order to earn an initial 25% interest in the TSP. d) Prior to September 15, 2010: an additional $1,000,000, in order to earn an additional 26% interest (51% in total) in the TSP. e) Prior to September 15, 2013: an additional $2,000,000 in order to earn an additional 9% interest (for a total of 60%) in the TSP. 3.Upon achieving its 51% or its 60% interest, the Company may then elect to form a joint venture, and the Company would be the operator of the joint venture. 4.The Company may terminate this agreement at any time upon 30 days written notice. As at March 31, 2007, the Company has made lease payments totaling $10,000 and has expensed $371,008 in exploration and property maintenance costs with respect to the Trinity Silver Project. E. Pasco Canyon Project On February 14, 2006, the Company entered into a five year Option Agreement (the ‘Agreement’) on 24 claims in Nye County, Nevada (the ‘Pasco Canyon Project’), pursuant to the following terms: 1. Option payment required: On signing: $10,000 (paid) 2.The Company is required to expend the following sums on exploration and maintenance of the property during the term of the Agreement: Year 1 $ 50,000 Year 2 $100,000 Year 3 $200,000 Year 4 $200,000 Year 5 $450,000 3.Upon completion of the required expenditures, the Company will have acquired a 60% undivided interest in the property. At that point, a formal joint venture agreement will be entered into by the Company with the Company being the operator of the joint venture. 4. The Company has the right to terminate this agreement at any time, subsequent to the first year’s expenditure requirement of $50,000, by giving 30 days prior written notice. As at March 31, 2007, the Company has made lease payments totaling $10,000 and has expensed $30,617 in exploration costs with respect to the Pasco Canyon Project. As of December 31, 2006 the Company has not completed all of the prescribed exploration expenditures because a drill permit has not yet been received. However, both parties to the agreement have agreed to extend the first year expenditure requirements until the required drilling permit from the United States Forest Services is received and a drill rig can be obtained. 13 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 3: MINERAL PROPERTIES (continued) F.Dutch Flat Gold Project On July 2, 2006, the Company entered into a five year Exploration Agreement with Option to Form Joint Venture (the ‘Agreement’), on 114 claims in Humboldt County, Nevada (the Dutch Flat Project) pursuant to the following terms: 1.Payment upon signing: $35,000 2.The Company shall expend the following sums on exploration and maintenance of the property during the first 5 years of the Agreement: Year 1 $200,000 Year 2 $300,000 Year 3 $500,000 Year 4 $500,000 Year 5 $500,000 3.Upon completion of the $2,000,000 in exploration expenditures over the 5-year period, the Company shall have earned a 51% interest in the property and can then elect to either 1) form a joint venture at that point whereby the Company would own 51%, or 2) earn an additional 19% interest in property by funding a positive feasibility study and then form a joint venture. The Company would be the operator of the joint venture. 4.Six of these claims are subject to a 1.5% net smelter returns royalty. Another company, in which one of the Company’s Directors has an interest, holds a 1% net smelter returns royalty on another sixteen of these claims. 5.The Company may terminate this Agreement at any time after the first year on 30 days notice. As at March 31, 2007, the Company has made the initial payment of $35,000 and has expensed $124,459 in exploration costs with respect to the Dutch Flat Gold Project. A summary of capitalized expenditures, per property, is as follows: Balance as at December 31, 2004 Option Payments Balance as at December 31, 2005 Option Payments Balance as at December 31, 2006 and March 31, 2007 $ Antelope Ridge - 18,500 18,500 20,000 38,500 Bullion Mountain - - - 10,000 10,000 Dome Hi-Ho - 47,000 47,000 26,667 73,667 Dutch Flat - - - 35,000 35,000 Pasco Canyon - - - 10,000 10,000 Trinity Silver - 10,000 10,000 - 10,000 - 28,500 75,500 101,667 177,167 NOTE 4: PROPERTY AND EQUIPMENT March 31, 2007 December 31, 2006 Computer Equipment $ 4,290 $ 4,290 Less: accumulated depreciation (3,228 ) (2,763 ) $ 1,062 $ 1,527 14 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 5: DUE TO RELATED PARTIES AND RELATED PARTY TRANSACTIONS The Board of Directors has authorized a monthly management fee of $8,000 to the Company’s President and CEO. The unpaid portion of the monthly management fees at March 31, 2007 and December 31, 2006 was $143,000 and $119,000, respectively. Unpaid administrative expenses incurred by the President and CEO at March 31, 2007 and December 31, 2006 were $4,794 and $1,852, respectively. The Company reimburses the President for office rent, which totaled $3,600 for the three months ended March 31, 2007 and $14,000 for the year ended December 31, 2006. The unpaid portion of exploration costs incurred by the Company’s Vice-President at March 31, 2007 and December 31, 2006 were $32,305 and $14,376, respectively. The directors receive a fee of $200 per meeting for participating in Board meetings and Compensation and Audit Committee meetings. The Chairman of the Board of Directors receives $300 per meeting. The unpaid portion of these fees was $1,500 at March 31, 2007 and December 31, 2006, and has been subsequently paid. From time to time, the Company’s officers and directors advance monies to the Company. These loans bear interest at 5% annually. These loans are unsecured and have no fixed repayment terms. The unpaid balances related to these advances at March 31, 2007 and December 31, 2006 were $9,000 and $nil, respectively. The Company granted stock options to certain directors and officers during the three months ended March 31, 2007 for 250,000 shares, with a fair value of $27,500 and 2,600,000 stock options during 2006 with a fair value of $349,900. All related party transactions involving provision of services or tangible assets were recorded at the exchange amount, which is the value established and agreed to by the related parties reflecting arms length consideration payable for similar services or transfers. (Other related party transactions are disclosed in Notes 5 and 6.) NOTE 6: CAPITAL STOCK Share Capital The Company’s capitalization at December 31, 2006 was 25,000,000 authorized preferred shares with a par value of $1.00 per share and 100,000,000 common shares with no par value. The holders of the Company’s common stock are entitled to one vote for each share held of record on all matters submitted to a vote of shareholders. Holders of common stock are entitled to receive ratably such dividends, if any, as may be declared by the Board of Directors out of funds legally available. The Company did not declare or pay any cash dividends during the past two years. The Company has no present plan for the payment of any dividends. Common share transactions 1. During the three months ended March 31, 2007 the Company: (a) Issued 425,000 common shares upon the exercise of warrants at an exercise price of $0.15 and 125,000 common shares upon the exercise of warrants at an exercise price of $0.16 per share for net proceeds of $83,750.; and 2. During the year ended December 31, 2006 the Company: (a) issued 357,143 common shares upon the exercise of warrants at an exercise price of $0.095 and 100,000 common shares upon the exercise of warrants at an exercise price of $0.13 per share for net proceeds of $46,928 ; and (b) issued 2,226,665 units consisting of one common share and one common share purchase warrant to accredited investors. The common stock purchase warrants entitle the owners to purchase an equal number of shares at an exercise price range of $0.15 to $0.20 within one year. The units were subscribed to at a range of $0.12 to $0.15 per unit, for net proceeds of $289,750. 15 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 6: CAPITAL STOCK (continued) Common share transactions (continued) (c) issued 7,378,333 units consisting of one common share and one half common share purchase warrant at $0.15 per unit for proceeds of $1,022,310, net of commissions of $88,540 and legal fees of $17,736. The 3,689,167 common stock purchase warrants issued entitle the owner to purchase a common share of the Company at a price of $0.26 per share for a period of two years. In lieu of an additional cash fee for this private placement, the Company issued a total of 737,834 broker warrants with the same terms. (d) issued 43,478 shares of common stock at a fair value of $10,000 under the terms of its mineral property option agreements. Stock-Based Compensation and Other Equity Transactions The Company does not have a stock-based compensation plan in place. The Company’s compensation committee makes recommendations to the Board of Directors for the granting of awards of stock options to its officers and directors on a case-by-case basis. For options issued to service providers, the Company follows SFAS No. 123, Accounting for Stock-Based Compensation, which requires recording the options at the fair value of the service provided. At the time of issuance, the exercise price of all options were in excess of the market price of the stock, and therefore the options had no intrinsic value The fair value of options issued during the three months ended March 31, 2007 and the year ended December 31, 2006 was determined using the BSM option pricing model with the following assumptions: Three months ended March 31, 2007 Year ended December 31, 2006 Risk-free interest rates 3.76% to 5.02% 3.76% to 5.02% Volatility factor 100% 100% Contractual life of options, in years 3 to 5 3 to 5 Service period in years 1 to 3 1 to 3 Weighted average calculated value of options granted $0.020 $0.030 Of the 250,000 stock options granted during the three months ended March 31, 2007 and the 2,600,000 stock options granted during the year ended December 31, 2006, 850,000 vested in 2006; 983,333 vest in 2007; and the remainder vest in 2008 and 2009. The terms of these awards are three to five years. The fair value of these options was $81,200 at the 2006 grant date. Total compensation expense for the year ended December 31, 2006 equaled $123,367, which corresponds to the vesting schedule. As of March 31, 2007, the total compensation expense related to non-vested awards to be recognized in future periods is $238,177. This expense will be recognized ratably as the stock options vest on the anniversary dates of the grants during 2007, 2008 and 2009. Of the 2,925,000 stock options granted during the year ended December 31, 2005, 1,241,667 vested immediately; 841,667 vested on February 5, 2006, the first anniversary date; and 841,667 vested on February 5, 2007, the second anniversary date. No options were exercised and no proceeds were received for either the three months ended March 31, 2007 or the years ended December 31, 2006 and 2005. In accordance with APB 25, the Company did not record stock based compensation to its employees and directors for the years ended December 31, 2005 and 2004. Had compensation cost been recorded based on the fair value at grant date, the effect on net loss would have been immaterial. 16 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 6: CAPITAL STOCK (continued) Stock-Based Compensation and Other Equity Transactions (continued) Below is a summary of the stock option activity for the period ended March 21, 2007 and the years ended December 31, 2006 and 2005: Number of Shares Weighted Subject to Average Options Exercise Price $ Outstanding, December 31, 2005 3,425,000 0.236 Granted, February 8, 2006 1,200,000 0.230 Expired, April 13, 2006 (500,000 ) 0.300 Granted, June 16, 2006 1,150,000 0.250 Granted, December 28, 2006 250,000 0.270 Outstanding, December 31, 2006 5,525,000 0.233 Granted March 29, 2007 250,000 0.250 Outstanding, March 31, 2007 5,775,000 0.234 Weighted Nonvested Average Options Fair Value Nonvested Options $ Nonvested options, December 31, 2005 1,683,333 - Granted, February 8, 2006 1,200,000 0.037 Granted, June 16, 2006 1,150,000 0.027 Granted, December 28, 2006 250,000 0.023 Vested (1,691,666 ) 0.011 Nonvested options, December 31, 2006 2,591,667 0.020 Granted March 29, 2007 250,000 0.011 Vested (1,825,000 ) - Nonvested options March 31, 2007 1,016,667 0.012 The following tables summarize information and terms of the options outstanding and exercisable: Options Outstanding at December 31, 2006 Options Exercisable at December 31, 2006 Weighted Weighted Average Average Remaining Weighted Remaining Weighted Range of Number Contractual Average Number Contractual Average Exercise Prices of Shares Life (in years) Exercise Price of Shares Life (in years) Exercise Price $ 0.20 - 0.27 5,525,000 3.99 $ 0.234 2,591,667 4.13 $ 0.251 17 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 6: CAPITAL STOCK (continued) Stock-Based Compensation and Other Equity Transactions (continued) Options Outstanding at March 31, 2007 Options Exercisable at March 31, 2007 Weighted Weighted Average Average Remaining Weighted Remaining Weighted Range of Number Contractual Average Number Contractual Average Exercise Prices of Shares Life (in years) Exercise Price of Shares Life (in years) Exercise Price $ 0.20 - 0.27 5,775,000 4.16 $ 0.234 4,258,333 3.88 $ 0.230 Common stock purchase warrants Outstanding total warrants at March 31, 2007 were 6,901,480. The exercise prices on all warrants range from $0.08 to $0.26 per share. The warrants are exercisable immediately upon issuance and the expiration dates range between one year and two years after the date of issuance. During the year ended December 31, 2006, the Company issued warrants granting holders the right to purchase 6,653,666 shares of common stock. (Refer to Note 6.1) The Company estimated the total fair market value of these warrants to be $119,781 at the date of grant, using the same methods and assumptions employed above in valuing the stock options. The exercise prices on these warrants range from $.08 to $.13 per share. The warrants were exercisable immediately upon issuance and the expiration dates range between one year and two years after issuance. During the year ended December 31, 2005, the Company issued warrants granting the holders the right to purchase a total of 3,098,290 shares of common stock. (Refer to Notes 6 and 7.2(b)). The Company estimated the total fair market value of these warrants to be $4,300 at the date of grant, using the same methods and assumptions employed above in valuing the stock options. The exercise prices on these warrants range from $.08 to $.13 per share. The warrants were exercisable immediately upon issuance and the expiration dates range between one year and two years after issuance. A summary of the Company’s stock purchase warrants is presented below: Number of Warrants Weighted average exercise price Weighted average remaining life (years) $ Balance, December 31, 2004 - - - Issued 3,098,290 0.09 1.30 Exercised - - - Balance, December 31, 2005 3,098,290 0.09 1.30 Issued 6,653,666 0.22 - Exercised Expired (457,143 (166,667 ) ) 0.10 - - - Balance, December 31, 2006 9,128,146 0.18 0.84 Exercised (550,000 ) 015 - Expired (1,676,666 ) - - Balance, March 31, 2007 6,901,480 0.18 0.94 18 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 7: INCOME TAXES The Company has adopted FASB No. 109 for reporting purposes. As of March 31, 2007, the Company had net operating loss carry forwards of approximately $13,536,821 that may be available to reduce future years’ taxable income. These carry forwards will begin to expire, if not utilized, commencing in 2009. Future tax benefits which may arise as a result of these losses have not been recognized in these financial statements, as their realization is determined not likely to occur and accordingly, the Company has recorded a valuation allowance for the deferred tax asset relating to these tax loss carry forwards. The Company reviews its valuation allowance requirements on an annual basis based on projected future operations. When circumstances change that causes a change in management’s judgment about the recoverability of future tax assets, the impact of the change on the valuation allowance is generally reflected in current income. Income taxes are paid only to the United States government and applicable state governments. The Company’s federal and state income tax expense (benefit) consists of the following: March 31, 2007 December 31, 2006 Deferred: Federal 35% $ 4,737,887 $ 4,664,861 State 7% 947,577 932,972 Total deferred 5,685,465 5,597,833 Less valuation allowance (5,685,465 ) (5,597,833 ) Net deferred tax asset $ - $ - A reconciliation of the provision (benefit) for income taxes with amounts determined by applying the statutory U.S. federal and state income tax rates to income before income taxes is as follows: March 31, 2007 December 31, 2006 Net loss before taxes $ (294,425 ) $ (1,140,612 ) Federal and State Statutory rate 42% 42% Expected tax recovery (123,659 ) (479,057 ) (Decrease) increase in taxes resulting from: Temporary differences 49 173 Non-deductible stock based compensation 35,853 51.814 Increase in valuation allowance 87,757 427,070 Income tax expense(benefit) from continuing operations $ - $ - Effective income tax rate 0% 0% As the criteria for recognizing future income tax assets have not been met due to the uncertainty of realization, a valuation allowance of 100% has been recorded for the current and prior year. The deferred tax assets result from net operating loss carry-forwards. These losses will reverse either upon their utilization against taxable income or upon their statutory expiration. Federal net operating loss carry-forwards of $13,536,821 and $13,328,174 remained at March 31, 2007 and December 31, 2006, respectively, and expire as follows: 19 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 7: INCOME TAXES (continued) Expiration Net Operating Loss 2009 $ 2,126,000 2010 1,695,000 2011 2,958,000 2012 1,300,000 2017 778,000 2018 573,000 2019 336,000 2020 1,368,000 2021 202,000 2022 179,000 2023 171,545 2024 161,755 2025 462,759 2026 1,017,115 2027 208,647 $ 13,536,821 NOTE 8: SUPPLEMENTAL CASH FLOW INFORMATION AND NONCASH INVESTING AND FINANCING ACTIVITIES Three months ended March 31, 2007 Three months ended March 31, 2006 $ $ Interest paid - - Income taxes paid - - Common stock issued under the terms of option agreements - 10,000 NOTE 9: SUBSEQUENT EVENTS (a) In April, 2007, the Company signed an "Exploration Agreement with Option to Form Joint Venture" (the “Exploration Agreement”) with Miranda US, Inc., a wholly-owned subsidiary of Miranda Gold Corp. (“Miranda”), a British Columbia, Canada corporation listed on the TSX Venture Exchange. Under theterms of the Exploration Agreement, Piedmont has an option to earn a 55% interest in 44 mining claims located in Humboldt County, Nevada by incurring $1,750,000 in exploration activities during a five year period as follows: (i) paying $25,000 to Miranda within 30 days of the effective date of the Exploration Agreement (paid): (ii) incurring at least $175,000 in exploration work during the first year of the Exploration Agreement; (iii) incurring an additional $200,000 in exploration work during the second year; (iv) incurring an additional $300,000 in exploration work during the third year; (v) incurring an additional $425,000 in exploration work during the fourth year; and (vi) incurring an additional $650,000 in exploration work during the fifth year. 20 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007(unaudited) NOTE 9: SUBSEQUENT EVENTS (continued) Upon completing the total $1,750,000 workexpenditure requirement, the Company will have earned a 55% interest in the property and the project. At that point, the Company will enter into a joint venture with Miranda, with the Company being the operator. After the first year of the agreement, the Company may terminate the agreement at any time on 30 days written notice.
